Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 09/06/2022, in which:claims 1, 8, and 15-18 are amended; new claims 19-20 are added; and the rejections of the claims are traversed. Claims 1-20 are currently pending and an Office Action on the merits follows. 


I. DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application
U.S. Patent No. 11,151,768 B2
1. An information processing apparatus comprising: a circuitry configured to initiate an acquisition of a plurality of input operations performed with respect to a selected background image, record image data in response to each input operation of the plurality of input operations and an acquisition duration from a start of the input operation to an end of the input operation, set a period of an animation corresponding to each input operation in accordance with the acquisition duration for the input operation, the animation corresponding to an order of the input operation, and initiate a reproduction of the recorded image data along with the selected background image for the period of the animation set for each input operation, wherein each interval of one or more intervals between periods of animations corresponding to the plurality of input operations during the reproduction of the recorded image data is shorter than a corresponding interval of one or more intervals between the plurality of input operations and  wherein duration of a first input operation during reproduction is shorter than the acquisition duration for the first input operation, and duration of a second input operation during reproduction is longer than the acquisition duration for the second input operation.

2. The information processing apparatus according to claim 1, wherein each input operation is acquired in the acquisition duration and the corresponding animation is displayed in a reproduction duration different from the acquisition duration.
3. The information processing apparatus according to claim 2, wherein the reproduction duration is shorter than the acquisition duration.
4. The information processing apparatus according to claim 1, wherein each input operation is acquired over the acquisition duration of time, which is different than a duration of time utilized for the displaying of the corresponding animation in reproducing the recorded image data.
5. The information processing apparatus according to claim 4, wherein the acquisition duration of time utilized for the displaying of the animation in reproducing the recorded image data is shorter than the acquisition duration of time over which the input operation is acquired.
6. The information processing apparatus according to claim 1, wherein the recorded image data is reproduced as a message.
7. The information processing apparatus according to claim 1, wherein each animation is displayed in correspondence with a sequence by which strokes of the corresponding input operation are provided by the user.




1. An information processing apparatus comprising: a circuitry configured to initiate an acquisition of a plurality of input operations performed with respect to a selected background image, record image data in response to each input operation of the plurality of input operations and an acquisition duration from a start of the input operation to an end of the input operation, set a period of an animation corresponding to each input operation in accordance with the acquisition duration for the input operation, the animation corresponding to an order of the input operation, and initiate a reproduction of the recorded image data along with the selected background image for the period of the animation set for each input operation, wherein each interval of one or more intervals between periods of animations corresponding to the plurality of input operations during the reproduction of the recorded image data is shorter than a corresponding interval of one or more intervals between the plurality of input operations, and wherein a ratio of each interval between periods of animations with respect to the corresponding interval between input operations is less than a ratio of the period of the animation set for each input operation during the reproduction of the recorded image data with respect to the acquisition duration of the input operation.
2. The information processing apparatus according to claim 1, wherein each input operation is acquired in the acquisition duration and the corresponding animation is displayed in a reproduction duration different from the acquisition duration.
3. The information processing apparatus according to claim 2, wherein the reproduction duration is shorter than the acquisition duration.
4. The information processing apparatus according to claim 1, wherein each input operation is acquired over the acquisition duration of time, which is different than a duration of time utilized for the displaying of the corresponding animation in reproducing the recorded image data.
5. The information processing apparatus according to claim 4, wherein the acquisition duration of time utilized for the displaying of the animation in reproducing the recorded image data is shorter than the acquisition duration of time over which the input operation is acquired.
6. The information processing apparatus according to claim 1, wherein the recorded image data is reproduced as a message.
7. The information processing apparatus according to claim 1, wherein each animation is displayed in correspondence with a sequence by which strokes of the corresponding input operation are provided by the user.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 11,151,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application uses an input duration between intervals which is shorter and the patent use a ratio of input duration and essentially uses different language to describe substantially the same subject matter.

II. CLAIM REJECTIONS - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



1.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chulet US 20070020604 in view of Fernandez et al. US 20040228532.

Consider claim 1. Chulet discloses an information processing apparatus (fig 1a fig 6 [0041] interactive whiteboard/tablet PC 124) comprising: 
a circuitry configured to
 initiate an acquisition of a plurality of input operations performed ( [0042] the teacher can handwrite things on content created in any of these packages [0062] record what the teacher writes on an interactive whiteboard or table PC. [0085] writing on the whiteboard), with respect to a selected background image ([0042] the teacher can also handwrite things on content created in any of these packages in order to further explain things to students. Note the content can be the selected background image which is written on. See fig 5 hand writing is written on white background. [0104] The teaching area could also have content from software packages such as Microsoft PowerPoint or Excel as a background instead of a plain whiteboard)
record image data in response to each input operation of the plurality of input operations and an acquisition duration from a start of the input operation to an end of the input operation ( [0062] teacher video or capture all notes that the teacher writes on the whiteboard in the form of image files. See fig 3 video feed and teaching whiteboard area [0063] synchronized combination of a teacher’s audio video input and their handwritten content being generated on the whiteboard helps make learning more effective for students. Note that handwriting actions have corresponding timestamps in the video),  
initiate a reproduction of the recorded image data along with the selected background image for the period of the animation set for each input operation ([0044] students will be able to access lectures live or form archives later and they will always be able to pause, fast forward and rewind lectures based on their preferences. Note lectures has video of teacher video and handwriting notes live or recorded so the animation corresponds to the teacher writing handwritten notes. the animation corresponding to an order of the input operation [0085] lectures are automatically archived for replay later as well).

Chulet does not disclose set a period of an animation corresponding to each input operation in accordance with the acquisition duration for the input operation, and wherein each interval of one or more intervals between periods of animations corresponding to the plurality of input operations during the reproduction of the recorded image data is shorter than a corresponding interval of one or more intervals between the plurality of input operations. and wherein duration of a first input operation during reproduction is shorter than the acquisition duration for the first input operation, and duration of a second input operation during reproduction is longer than the acquisition duration for the second input operation.
Fernandez however discloses set a period of an animation corresponding to each input operation in accordance with the acquisition duration for the input operation (see fig 5 [0051] handwriting, [0047] playback speed of ink can be set by the sender or the receiver. speeding up the stroking of certain elements), and  wherein each interval of one or more intervals between periods of animations corresponding to the plurality of input operations during the reproduction of the recorded image data is shorter than a corresponding interval of one or more intervals between the plurality of input operations (see fig 5 [0051] handwriting, [ 0047] speeding up the stroking of certain elements . playback speed of ink can be set by the sender or the receiver. Note that if playback speed is changed then time between handwriting will also be changed/ be different between the handwriting recording time and reproduction time. For example, if the playback speed is set to be played faster than the input speed then the time between animation corresponding to the plurality of input operations during the reproduction will be shorter), and wherein duration of a first input operation during reproduction is shorter than the acquisition duration for the first input operation, and duration of a second input operation during reproduction is longer than the acquisition duration for the second input operation. (see fig 5 [0051] handwriting, [ 0047] speeding up the stroking of certain elements. Thus, certain elements are displayed in shorter duration. also, playback speed of ink can be set by the sender and/or the receiver. as explained above if playback speed is made faster than normal (normal being 1x) then acquisition duration will be longer than reproduction duration. On the other hand, if playback is slower than normal then acquisition duration will be shorter than reproduction duration for a given input operation. Also note that Fernandez does not limit playback to a single speed. In fact [0047] highlights the exact opposite because playback of certain strokes are sped up and also allowing the sender and the receiver to specifies playback speeds. 


Chulet contains a "base" device/method of an electronic handwriting and playing back handwriting.  Fernandez contains a "comparable" device/method of a device for inputting handwriting that has been improved in the same way as the claimed invention.  The known "improvement" of Fernandez could have been applied in the same way to the "base" device/method of Chulet and the results would have been predictable and resulted in set a period of an animation corresponding to each input operation in accordance with the acquisition duration for the input operation and  wherein each interval of one or more intervals between periods of animations corresponding to the plurality of input operations during the reproduction of the recorded image data is shorter than a corresponding interval of one or more intervals between the plurality of input operations and wherein duration of a first input operation during reproduction is shorter than the acquisition duration for the first input operation, and duration of a second input operation during reproduction is longer than the acquisition duration for the second input operation. Furthermore, both Chulet and Fernandez use and disclose similar functionality (i.e., inputting electronic handwriting and playback of the handwriting) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Fernandez also discloses the benefit of accommodated stylus-based input without creating hassles for users [0007]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Consider claim 2. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 1, wherein each input operation is acquired in the acquisition duration and the corresponding animation is displayed in a reproduction duration different from the acquisition duration (Chulet [0044] students can fast forward lectures-note that lectures include Audio video and handwritten notes para 0062 0063. Also see Fernandez [0047]). 
Motivation to combine is similar to motivation in claim 1.

Consider claim 3. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 2, wherein the reproduction duration is shorter than the acquisition duration (Chulet [0044] students can fast forward lectures-note that lectures include Audio video and handwritten notes [0062 0063]. Also see Fernandez [0047]). 
Motivation to combine is similar to motivation in claim 1.

Consider claim 4. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 1, wherein each input operation is acquired over the acquisition duration of time, which is different than a duration of time utilized for the displaying of the corresponding animation in reproducing the recorded image data (Chulet [0044] students can fast forward lectures-note that lectures include Audio video and handwritten notes [0062 0063]. Also see Fernandez [0047]). 
Motivation to combine is similar to motivation in claim 1.

Consider claim 5. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 4, wherein the acquisition duration of time utilized for the displaying of the animation in reproducing the recorded image data is shorter than the acquisition duration of time over which the input operation is acquired (Chulet [0044] students can fast forward lectures-note that lectures include Audio video and handwritten notes [0062 0063]. Also see Fernandez [0047]). 
Motivation to combine is similar to motivation in claim 1.

Consider claim 6. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 1, wherein the recorded image data is reproduced as a message (Chulet [0062 0063] Video or handwritten notes are part of the lecture which is a form messages message to the student).

Consider claim 7. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 1, wherein each animation is displayed in correspondence with a sequence by which strokes of the corresponding input operation are provided by the user (Chulet [0062 0063] Video or handwritten notes are part of the lecture which is a form messages message to the student. Note that the live or prerecorded lectures contain lectures video shows the video of the teacher in class who writes handwritten notes in class [0044] [0085] see fig 5 and fig 7).

Claims 8 is rejected for similar reasons to claim 1. In addition to wherein playback speed of the plurality of input operations during the reproduction of the recorded image data is different from playback speed of the one or more intervals between the plurality of input operations during the reproduction of the recorded image data Chulet [0044] students can fast forward lectures-note that lectures include Audio video and handwritten notes [0062 0063]. Also see Fernandez [0047] playback speed of ink can be set by the sender and/or the receiver. receiver and/or sender can change playback speed for intervals between input operations. Speeding up strokes of certain elements.
Claims 9 is rejected for similar reasons to claim 2.
Claims 10 is rejected for similar reasons to claim 3.
Claims 11 is rejected for similar reasons to claim 4.
Claims 12 is rejected for similar reasons to claim 5.
Claims 13 is rejected for similar reasons to claim 6.
Claims 14 is rejected for similar reasons to claim 7.

Claims 15 is rejected for similar reasons to claim 8 where the non-transitory computer readable medium having a program is (Chulet [0033] fig 6 software downloaded by students that interact with the central system and teacher writes in a whiteboard or tablet pc [ 0040 0041]).
Claims 16 is rejected for similar reasons to claim 2.
Claims 17 is rejected for similar reasons to claim 3.
Claims 18 is rejected for similar reasons to claim 4. 

Consider claim 19. Chulet as modified by Fernandez disclose the information processing apparatus according to claim 1, wherein playback speed of the plurality of input operations during the reproduction of the recorded image data is different from playback speed of the one or more intervals between the plurality of input operations during the reproduction of the recorded image data.  Chulet [0044] students can fast forward lectures-note that lectures include Audio video and handwritten notes [0062 0063]. Also see Fernandez [0047] playback speed of ink can be set by the sender and/or the receiver. receiver and/or sender can change playback speed for intervals between input operations. Speeding up strokes of certain elements.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 20. Chulet as modified by Fernandez disclose the information processing method according to claim 8, wherein duration of a first input operation during reproduction is shorter than the acquisition duration for the first input operation, and duration of a second input operation during reproduction is longer than the acquisition duration for the second input operation (see fig 5 [0051] handwriting, [ 0047] speeding up the stroking of certain elements. Thus, certain elements are displayed in shorter duration. also, playback speed of ink can be set by the sender and/or the receiver. as explained above if playback speed is made faster than normal (normal being 1x) then acquisition duration will be longer than reproduction duration. On the other hand, if playback is slower than normal then acquisition duration will be shorter than reproduction duration for a given input operation. Also note that Fernandez does not limit playback to a single speed. In fact [0047] highlights the exact opposite because playback of certain strokes are sped up and also allowing the sender and the receiver to specifies playback speeds.



II. RESPONSE TO ARGUMENTS

Double patenting rejection with respect to claims 8-18 has been withdrawn. However double patenting rejection with regards to claims 1-7 still stands because the patent US 11,151,768 B2 discloses in claim 3 that “each input operation is acquired over the acquisition duration of time, which is different than a duration of time utilized for the displaying of the corresponding animation in reproducing the recorded image data.” 
Applicant's arguments regarding USC 103 rejection have been fully considered but are not persuasive.
Applicant argues (page 8) that Chulet as modified by Fernandez disclose single speed playback whereas the amended claims suggests playback at different speeds.
The Office however respectfully disagrees. As highlighted in the rejection above Chulet [ 0047] discloses speeding up the stroking of certain elements. Thus, certain elements are displayed in shorter duration and others can be displayed sped up. Also, playback speed of ink can be set by the sender and/or the receiver. Thus, if playback speed is made faster than normal (normal being 1x) then acquisition duration will be longer than reproduction duration. On the other hand, if playback is slower than normal then acquisition duration will be shorter than reproduction duration for a given input operation. Also note that Fernandez does not limit playback to a single speed. In fact [0047] highlights the exact opposite because playback of certain strokes are sped up and also allowing the sender and the receiver to specifies playback speeds. Thus, a sender can specify a certain speed but receiver can then specify a desired speed on their end. 




III.CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20030038788 Demartin handwritten user interface.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692



/IBRAHIM A KHAN/ 09/23/2022Primary Examiner, Art Unit 2692